Citation Nr: 1045609	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  04-36 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.

2.  Entitlement to an increased evaluation in excess of 50 
percent for posttraumatic stress disorder on and after April 13, 
2004.

3.  Entitlement to an increased evaluation in excess of 50 
percent for posttraumatic stress disorder on and after May 1, 
2006.

4.  Entitlement to an increased evaluation in excess of 70 
percent for posttraumatic stress disorder on and after April 1, 
2007.

5.  Entitlement to an increased evaluation in excess of 70 
percent for posttraumatic stress disorder on and after November 
1, 2008.

6.  Entitlement to a total disability evaluation for compensation 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO) 
and Board remand.  

During the pendency of this appeal, the issue of entitlement to a 
total disability rating for compensation based on individual 
unemployability (TDIU) was raised by the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

After reviewing the Veteran's claims file, the Board concludes 
that additional development is necessary in order to comply with 
VA's duty to assist with regard to the Veteran's claim for 
entitlement to an increased evaluation for posttraumatic stress 
disorder (PTSD).  VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).


Review of the Veteran's claims file reflects that there are 
additional treatment records pertinent to the Veteran's claims 
and identified by the record which have not been requested by the 
RO.  Specifically, in a May 2010 statement, the Veteran reported 
that he has had treatment for his PTSD at the Dearborn Vet Center 
by P.E. since 2007.  Although the record reflects that treatment 
records from the Dearborn Vet Center have been obtained, those 
records date from August 2003 to July 2004; there are no records 
from the Dearborn Vet Center since 2007.  Therefore, the RO 
should, with the assistance of the Veteran, attempt to obtain the 
Veteran's records from the Dearborn Vet Center from 2007 to the 
present, as well as the records of any other medical treatment 
provider that the Veteran may have seen for his PTSD.

With regard to the issue of entitlement to TDIU, various lay 
statements of record and the medical evidence of record indicate 
that the Veteran's PTSD interfered with his ability to work.  
Thus, the issue of entitlement to TDIU has been raised.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(finding that once a veteran submits evidence of medical 
disability and additionally submits evidence of unemployability, 
VA must consider total rating for compensation based upon 
individual unemployability).  A request for TDIU is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice, 22 Vet. App. at 453.  If the 
claimant or the record reasonably raises the question of whether 
the Veteran is unemployable due to the disability for which an 
increased rating is sought, then part and parcel to that claim 
for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  As the RO has not yet considered whether 
the Veteran is entitled to TDIU, the issue must be remanded to 
the RO for consideration.

Accordingly, the case is remanded for the following actions:

1.  The RO must comply with the duty to 
notify provisions with respect to the 
Veteran's claim of entitlement to TDIU, as 
well as any duty to assist procedures.


2.  The RO must contact the Veteran to 
provide him an opportunity to identify all VA 
and non-VA medical providers, to include all 
treatment records from the Dearborn Vet 
Center, who have treated him for his PTSD.  
The RO must then attempt to obtain copies of 
the related medical records that are not 
already in the claims folder, to include all 
updated VA treatment records.  All attempts 
to secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain the named 
records, the RO is unable to secure same, the 
RO must notify the Veteran and his 
representative and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) notify the 
Veteran that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

3.  Thereafter, the Veteran must be afforded 
an examination to determine the effects of 
his service-connected PTSD on his ability to 
maintain employment consistent with his 
education and occupational experience.  The 
claims file must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must elicit from the Veteran and 
record for clinical purposes a full work and 
educational history.  Based on a review of 
the case, the examiner must provide an 
opinion as to whether the Veteran's service-
connected PTSD alone precludes him from 
securing and following substantially gainful 
employment consistent with his education and 
occupational experience.  All opinions 
provided must include an explanation of the 
bases for the opinion.  If the above 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort to 
speculation.  The report must be typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for e the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

5.  The examination report must be reviewed 
by the RO to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

6.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the RO 
must adjudicate the issue of whether 
entitlement to a TDIU is warranted, and 
readjudicate the issue of entitlement to an 
increased rating for PTSD.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


